    Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 1 of 24 PageID #: 1



SSS:PP

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – – – – – – X
IN THE MATTER OF THE SEARCH OF:
                                            APPLICATION IN SUPPORT
THE PREMISES KNOWN AND DESCRIBED AS         OF A SEARCH WARRANT
30-35 49th STREET, APT #3N, ASTORIA, NY
11103                                       19-M-820
– – – – – – – – – – – – – – – – – – – – – X

                I, DAMON GERGAR, being first duly sworn, hereby depose and state as

follows:

                     INTRODUCTION AND AGENT BACKGROUND

                Upon information and belief, there is probable cause to believe that there is

kept and concealed within 30-35 49th STREET, APT #3N, ASTORIA, NY 11103, the items

described in Attachment A to this affidavit, all of which constitute evidence or

instrumentalities of the possession, access with intent to view, transportation, receipt,

distribution and reproduction of sexually explicit material relating to children, in violation

of Title 18, United States Code, Sections 2252 and 2252A.

                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                1.     I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a warrant to search the premises known as 30-35




1
        Because this affidavit is submitted for the limited purpose of establishing probable cause
for a search warrant, I have not set forth each and every fact learned during the course of the
investigation.
  Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 2 of 24 PageID #: 2



                                                                                                 2

49th STREET, APT #3N, ASTORIA, NY 11103 (the “PREMISES”), further described in

Attachment A, for the things described in Attachment B.

              2.      I am a detective employed by the New York City Police Department,

and I have been a police officer for 19 years. I have been a detective for over 10 years,

including being assigned to the Vice Major Case Squad for approximately 8 years and a

Task Force Officer for 2 years with Border Enforcement Security Task Force with the

Department of Homeland Security. My responsibilities include investigations of cases

involving the promotion of a sexual performance by a child through the use of electronic

devices and the Internet, possession and distribution of child pornography through the use of

electronic devices and the Internet, as well as dissemination of indecent material to minors,

and other incidents of the exploitation of children on the internet. I have gained expertise in

this area through training in classes and daily work related to conducting these types of

investigations. As part of my responsibilities, I have been involved in the investigation of

numerous child pornography and child exploitation cases.

              3.       I have personally participated in the investigation of the offenses

discussed below. I am familiar with the facts and circumstances of this investigation from:

my personal participation in the investigation, my review of documents, my training and

experience, and discussions I have had with other law enforcement personnel concerning the

creation, distribution and proliferation of child pornography. Additionally, statements

attributable to individuals herein are set forth in sum and substance and in part.

              4.      Homeland Security Investigations (“HSI”) is investigating the

possession, access with intent to view, transportation, receipt, distribution and reproduction
    Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 3 of 24 PageID #: 3



                                                                                               3

of sexually explicit material relating to children, in violation of Title 18, United States Code,

Sections 2252 and 2252A.

               5.     This affidavit is intended to show only that there is sufficient probable

cause for the requested warrant and does not set forth all of my knowledge about this matter.

                           DEFINITIONS AND BACKGROUND

               6.    For the purposes of the requested warrant, the following terms have the

indicated meaning in this affidavit:

                      a.      The terms “minor,” “sexually explicit conduct,” and “visual
                              depiction” are defined as set forth in Title 18, United States
                              Code, Section 2256.

                      b.      The term “child pornography” is defined in Title 18, United
                              States Code, Section 2256(8), in pertinent part, as “any visual
                              depiction, including any photograph, film, video, picture, or
                              computer or computer-generated image or picture, whether
                              made or produced by electronic, mechanical, or other means, of
                              sexually explicit conduct, where . . . the production of such
                              visual depiction involves the use of a minor engaging in
                              sexually explicit conduct. . . .” 2

                      c.      The term “computer” includes all types of electronic, magnetic,
                              optical, electrochemical, or other high speed data processing
                              devices performing logical, arithmetic, or storage functions,
                              including desktop computers, laptops, mobile phones, tablets,
                              server computers, and network hardware, as well as wireless
                              routers and other hardware involved in network and Internet
                              data transfer.

                      d.      The term “Internet” refers to a global network of computers
                              and other electronic devices that communicate with each other.
                              Due to the structure of the Internet, connections between
                              devices on the Internet often cross state and international

2
        See also Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002) (analyzing
constitutional validity of the definitions set forth in 18 U.S.C. § 2256(8)).
  Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 4 of 24 PageID #: 4



                                                                                               4

                             borders, even when the devices communicating with each other
                             are in the same state.

                      e.     The term “storage medium” is any physical object upon which
                             computer data can be recorded. Examples include hard disks,
                             RAM, floppy disks, flash memory, CD-ROMs, and other
                             magnetic or optical media.

                                   PROBABLE CAUSE

                7.    On September 5, 2019, I and other law enforcement officials arrested

Jason Seto for attempted coercion and enticement of a minor to have sex, in violation of

Title 18, United States Code, Section 2422(b). (19-MJ-795). The Complaint in support of

that arrest is incorporated herein and attached as Exhibit A.

                8.    As set forth in more detail in that complaint, from on or about August

21, 2019 through September 5, 2019, I communicated in an undercover capacity with Jason

Seto. I told Seto that I was a 14-year-old boy. The defendant stated that was the “perfect

age.” As described in Exhibit A, Seto repeatedly attempted to coerce and entice me to have

sex with him. After learning and believing that I was 14, the defendant repeatedly discussed

the sexual acts he wanted to do with me. As just one example, the defendant said, “I want

to stand up and have u on ur knees sucking me while u call me daddy.” On September 5,

2019, Seto was arrested when he attempted to meet up with the individual he believed was

14 years old.

                9.    As part of those communications, Seto discussed viewing child

pornography. He called it “underground porn. Not legal lol. Young boys and girls getting

fucked by dads.” He asked me if I would “get turned on seeing a dad fuk his young son.”
  Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 5 of 24 PageID #: 5



                                                                                              5

              10.    On September 6, 2019, the Honorable Roanne L. Mann, United States

Chief Magistrate Judge, signed a search warrant for Seto’s cell phone. (19-MJ-800). A

search of that phone showed that Seto receives child pornography and that it is probable that

child pornography is located at the PREMISES. For example, in one July 2019

conversation, Seto and another individual discussed pornography involving “young and

old,” and “boy or girl” videos, including “hairless” pornography, and pornography

involving “boys” with “small ass.” At one point, the other individual explicitly refered to

what they are discussing as “CP,” which I know to mean child pornography. Seto stated

that he watches this type of pornography “on my laptop through a flash drive only.” Seto

stated in this conversation that he is “super careful.” Seto discussed how someone taught

him how to get videos from the “dark web.” Based on my training and experience, I know

that collectors of child pornography often use the dark web to download child pornography.

              11.    In addition, in another conversation with a different individual, Seto

again referenced having child pornography on a flash drive.

              12.    Based on my training and experience, individuals who watch and keep

child pornography usually do so at their residence. And based on my review of the

conversations and my training and experience, I believe that the laptop and the flash drive

are likely located at the PREMISES.

                                      THE PREMISES

              13.    The PREMISES is located on the third floor of a multistory residential

building in Queens, New York. There are numbers, “30-35”, above the entrance door to the

residential building. The door to the PREMISES is white in color. At the top of the door is
  Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 6 of 24 PageID #: 6



                                                                                                6

the lettering, “3N.” Pictures of the outside of the residential building and the PREMISES

are included in Attachment A.

               14.    Seto listed the PREMISES as his address after his arrest. In addition,

Seto stated that he currently lives alone.

      CHARACTERISTICS OF COLLECTORS OF CHILD PORNOGRAPHY

               15.    Based on my training and experience and conversations that I have

had with other federal agents and law enforcement officers, I know that child pornography

is not readily available in retail establishments. Accordingly, individuals who wish to

obtain child pornography do so usually by ordering it from abroad or by discreet contact,

including through the use of the Internet, with other individuals who have it available or by

accessing web sites containing child pornography. Child pornography collectors often send

and receive electronic mail conversing with other collectors to solicit and receive child

pornography.

               16.    I know that collectors of child pornography typically retain their

materials and related information for many years.

               17.    I also know that collectors of child pornography often maintain lists of

names, addresses, telephone numbers and screen names of individuals with whom they have

been in contact and who share the same interests in child pornography.

               18.    Accordingly, information in support of probable cause in child

pornography cases is less likely to be stale because collectors and traders of child

pornography are known to store and retain their collections and correspondence with other

collectors and distributors for extended periods of time.
  Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 7 of 24 PageID #: 7



                                                                                                7

              19.     Based on my experience, I know that persons who collect and

distribute child pornography frequently collect sexually explicit materials in a variety of

media, such as photographs, magazines, motion pictures, video tapes, books, slides and/or

drawings or other visual media that they use for their own sexual arousal and gratification.

              20.     Further, based on my training, knowledge, experience, and discussions

with other law enforcement officers, I understand that, in the course of executing a search

warrant for the possession, transportation, receipt, distribution or reproduction of sexually

explicit material related to children, on numerous occasions officers have recovered

evidence related to the production of child pornography and/or child exploitation.

                              TECHNICAL BACKGROUND

              21.     As described above and in Attachment B, this application seeks

permission to search for documents constituting evidence, fruits or instrumentalities of

violations of Title 18, United States Code, Sections 2252 and 2252A that may be found in

the PREMISES, in whatever form they are found. One form in which the documents may

be found is data stored on a computer’s hard drive or other storage media. Thus, the warrant

applied for would authorize the seizure of computers and electronic storage media or,

potentially, the copying of electronically stored information, all under Rule 41(e)(2)(B) of

the Federal Rules of Criminal Procedure.

              22.     I submit that if a computer or storage medium is found on the

PREMISES, there is probable cause to believe those records will be stored on that computer

or storage medium, for at least the following reasons:
  Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 8 of 24 PageID #: 8



                                                                                                 8

                      a.     Based on my knowledge, training, and experience, I know that

computer files or remnants of such files can be recovered months or even years after they

have been downloaded onto a storage medium, deleted, or viewed via the Internet.

Electronic files downloaded to a storage medium can be stored for years at little or no cost.

Even when files have been deleted, they can be recovered months or years later using

forensic tools. This is so because when a person “deletes” a file on a computer, the data

contained in the file does not actually disappear; rather, that data remains on the storage

medium until it is overwritten by new data.

                      b.     Therefore, deleted files, or remnants of deleted files, may

reside in free space or slack space — that is, in space on the storage medium that is not

currently being used by an active file — for long periods of time before they are

overwritten. In addition, a computer’s operating system may also keep a record of deleted

data in a “swap” or “recovery” file.

                      c.     Wholly apart from user-generated files, computer storage

media — in particular, the internal hard drives of computers — contain electronic evidence

of how a computer has been used, what it has been used for, and who has used it. For

example, this forensic evidence can take the form of operating system configurations,

artifacts from the use of an operating system or application, file system data structures, and

virtual memory “swap” or paging files. Computer users typically do not erase or delete this

evidence, because special software is typically required for that task. However, it is

technically possible to delete this information.
  Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 9 of 24 PageID #: 9



                                                                                               9

                      d.     Similarly, files that have been viewed via the Internet are

sometimes automatically downloaded into a temporary Internet directory or “cache.”

              23.     As further described in Attachment B, this application seeks

permission to locate not only electronic computer files that may serve as direct evidence of

the crimes described on the warrant but also electronic “attribution” evidence that

establishes how the computers were used, the purpose of their use, who used them, and

when. There is probable cause to believe that this forensic electronic evidence will be on

any computer or storage medium in the PREMISES because:

                      a.     Data on the storage medium can provide evidence of a file that

was once on the storage medium but has since been deleted or edited, or of a deleted portion

of a file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave traces of information on the storage medium that show

what tasks and processes were recently active. Web browsers, email programs, and chat

programs store configuration information on the storage medium that can reveal information

such as online nicknames and passwords. Operating systems can record additional

information, such as the attachment of peripherals, the attachment of USB flash storage

devices or other external storage media, and the times the computer was in use. Computer

file systems can record information about the dates files were created and the sequence in

which they were created, although this information can later be falsified.

                      b.     Forensic evidence on a computer or storage medium can also

indicate who has used or controlled the computer or storage medium. This “user

attribution” evidence is analogous to the search for “indicia of occupancy” while executing
 Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 10 of 24 PageID #: 10



                                                                                             10

a search warrant at a residence. For example, registry information, Internet search histories,

configuration files, user profiles, email, email address books, instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data

associated with the foregoing, such as file creation and last-accessed dates) may be evidence

of who used or controlled the computer or storage medium at a relevant time.

                      c.      A person with appropriate familiarity with how a computer

works can, after examining this forensic evidence in its proper context, draw conclusions

about how the computers were used, the purpose of their use, who used them, and when.

                      d.      The process of identifying the exact files, blocks, registry

entries, logs, or other forms of forensic evidence on a storage medium that are necessary to

draw an accurate conclusion is a dynamic process. Whether data stored on a computer is

evidence may depend on the context provided by other information stored on the computer

and the application of knowledge about how a computer functions. Therefore, contextual

information necessary to understand other evidence also falls within the scope of the

warrant.

                      e.      Further, in finding evidence of how a computer was used, the

purpose of its use, who used it, and when, it is sometimes necessary to establish that a

particular item is not present on a storage medium. For example, the presence or absence of

counter-forensic programs or anti-virus programs (and associated data) may be relevant to

establishing the user’s intent.

               24.    In most cases, a thorough search for information that might be stored

on computers and storage media often requires agents to seize such electronic devices and
 Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 11 of 24 PageID #: 11



                                                                                            11

later review the media consistent with the warrant. This is true because of the time required

for examination, technical requirements, and the variety of forms of electronic media, as

explained below:

                      a.       The time required for an examination. As noted above, not all

evidence takes the form of documents and files that can be easily viewed on-site. Analyzing

electronic data for attribution evidence and conducting a proper forensic examination

requires considerable time, and taking that much time on the PREMISES could be

unreasonable. Given the ever-expanding data storage capacities of computers and storage

media, reviewing such evidence to identify the items described in the warrant can take

weeks or months, depending on the volume of data stored, and would be impractical and

invasive to attempt on-site.

                      b.       Technical requirements. Computers can be configured in

several different ways, featuring a variety of different operating systems, application

software, and configurations. Therefore, searching them sometimes requires tools or

knowledge that might not be present on the search site. The vast array of computer

hardware and software available makes it difficult to know before a search what tools or

knowledge will be required to analyze the system and its data on the PREMISES. However,

taking the storage media off-site and reviewing it in a controlled environment will allow its

examination with the proper tools and knowledge.

                      c.       The variety of forms of electronic media. Records sought

under this warrant could be stored in a variety of storage media formats that may require

off-site reviewing with specialized forensic tools.
 Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 12 of 24 PageID #: 12



                                                                                               12

               25.    Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

warrant I am applying for would authorize seizing, imaging or otherwise copying computers

and storage media that reasonably appear to contain some or all of the evidence described in

the warrant, and would authorize a later review of the media or information consistent with

the warrant. The later review may require techniques, including, but not limited to,

computer-assisted scans of the entire medium, that may expose many parts of a hard drive to

human inspection to determine whether it is evidence described by the warrant. Law

enforcement personnel will make reasonable efforts to restrict their search to data falling

within the categories of evidence specified in the warrant. Depending on the circumstances,

however, law enforcement personnel may need to conduct a complete review of all the

Electronically Stored Information (“ESI”) from seized devices or storage media to evaluate

its contents and to locate all data responsive to the warrant.

               26.    Although it does not appear that anyone else lives at the PREMISES

besides Seto, because several people may share the PREMISES as a residence, it is possible

that the PREMISES will contain storage media that are predominantly used, and perhaps

owned, by persons who are not suspected of a crime. If agents conducting the search

nonetheless determine that it is possible that the things described in this warrant could be

found on any of those computers or storage media, the warrant applied for would permit the

seizure and review of those items as well.

               27.    If the government determines that the electronic devices are no longer

necessary to retrieve and preserve the data, and the devices themselves are not subject to

seizure pursuant to Federal Rule of Criminal Procedure 41(c), the government will return
 Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 13 of 24 PageID #: 13



                                                                                                13

these items, upon request. Computer data that is encrypted or unreadable will not be

returned unless law enforcement personnel have determined that the data is not (i) an

instrumentality of the offense, (ii) a fruit of the criminal activity, (iii) contraband, (iv)

otherwise unlawfully possessed, or (v) evidence of the crimes discussed herein.

                                         CONCLUSION

               28.     Based on my training and experience, and the facts as set forth in this

affidavit, there is probable cause to believe that on the PREMISES there exists evidence of

one or more crimes. Accordingly, a search warrant is requested.

               WHEREFORE, your deponent respectfully requests that the requested search

warrant be issued for THE PREMISES KNOWN AND DESCRIBED AS 30-35 49th

STREET, APT #3N, ASTORIA, NY 11103.


                                                     S/ Damon Gergar
                                              DAMON GERGAR
                                              Task Force Officer
                                              United States Department of Homeland Security,
                                              Homeland Security Investigations


Sworn to before me this
12th day of September, 2019


 S/ Lois Bloom
____________________________________
THE HONORABLE LOIS BLOOM
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
  Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 14 of 24 PageID #: 14




                                    ATTACHMENT A
                                  Property to Be Searched


              30-35 49th STREET, APT #3N, ASTORIA, NY 11103 (the “PREMISES”).

The PREMISES is located on the third floor of a multistory residential building in Queens,

New York. There are numbers “30-35” above the entrance door to the residential building.

The door to the PREMISES is white in color. At the top of the door is the lettering, “3N.”
     Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 15 of 24 PageID #: 15



                                                                                                   2

                                      ATTACHMENT B
                                      Property to be Seized

              ITEMS TO BE SEIZED FROM THE PREMISES, all of which constitute
evidence or instrumentalities of violations of Title 18, United States Code Sections 2252 and
2252A:

1.       Images of child pornography and files containing images of child pornography and
         records, images, information or correspondence pertaining to the possession, access
         with intent to view, receipt and distribution of sexually explicit material relating to
         children, in violation of Title 18, United States Code, Sections 2252 and 2252A, in
         any form wherever they may be stored or found;

2.       Books and magazines containing visual depictions of minors engaged in sexually
         explicit conduct, as defined in 18 U.S.C. § 2256;

3.       Originals, copies, and negatives of visual depictions of minors engaged in sexually
         explicit conduct, as defined in 18 U.S.C. § 2256;

4.       Motion pictures, films, videos, and other recordings of visual depictions of minors
         engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

5.       Records, information or correspondence pertaining to the possession, access with
         intent to view, transportation, receipt, distribution and reproduction of sexually
         explicit material relating to children, as defined in 18 U.S.C. § 2256, including, but
         not limited to:

            a. envelopes, letters, and other correspondence including, but not limited to,
               electronic mail, chat logs, and electronic messages, establishing possession,
               access to, or transmission through interstate or foreign commerce, including by
               United States mail or by computer, of visual depictions of minors engaged in
               sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

            b. books, ledgers, and records bearing on the production, reproduction, receipt,
               shipment, orders, requests, trades, purchases, or transactions of any kind
               involving the transmission through interstate or foreign commerce including
               by United States mail or by computer of any visual depiction of minors
               engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256.
     Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 16 of 24 PageID #: 16



                                                                                                   3


6.       Billing and payment records, including records from credit card companies, PayPal
         and other electronic payment services, reflecting access to websites pertaining to child
         pornography.

7.       Computer-related documentation, meaning any written, recorded, printed, or
         electronically stored material that explains or illustrates the configuration or use of
         any seized computer hardware, software, or related items.

8.       Records evidencing occupancy or ownership of the PREMISES, including, but not
         limited to, utility and telephone bills, mail envelopes, or addressed correspondence.

9.       Records or other items which evidence ownership or use of computer equipment
         found in the PREMISES, including, but not limited to, sales receipts, bills for Internet
         access, and handwritten notes.

10.      Address books, mailing lists, supplier lists, mailing address labels and any and all
         documents and records pertaining to the preparation, purchase and acquisition of
         names or lists of names to be used in connection with the purchase, sale, trade or
         transmission of any visual depiction of minors engaged in sexually explicit conduct.

11.      Materials and photographs depicting sexual conduct between adults and minors or
         used in sexual conduct between adults and minors.

12.      Any and all records, documents, invoices and materials that concern any Internet
         accounts used to possess, receive or distribute child pornography.

13.      Computers 1 or storage media 2 that contain records or information (hereinafter
         “COMPUTER”) used as a means to commit violations of 18 U.S.C. §§ 2252 and
         2252A. All information obtained from such computers or storage media will be

1
       A computer includes all types of electronic, magnetic, optical, electrochemical, or other
high speed data processing devices performing logical, arithmetic, or storage functions, including
desktop computers, laptops, mobile phones, tablets, servers, and network hardware, such as
wireless routers.
2
        A “storage medium” for purpose of the requested warrant is any physical object upon
which computer data can be recorded. Examples include external hard drives, CDs, DVDs and
flash drives.
  Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 17 of 24 PageID #: 17



                                                                                                4

      maintained by the government for the purpose of authentication and any potential
      discovery obligations in any related prosecution. The information shall be reviewed
      by the government only for the purpose of identifying and seizing information that
      constitutes fruits, evidence and instrumentalities of violations of Title 18, United
      States Code, Sections 2252 and 2252A, including:

      a.     evidence of who used, owned, or controlled the COMPUTER at the time the
             things described in this warrant were created, edited, or deleted, such as logs,
             registry entries, configuration files, saved usernames and passwords,
             documents, browsing history, user profiles, email, email contacts, instant
             messaging logs, photographs, and correspondence;

      b.     evidence of software that would allow others to control the COMPUTER, such
             as viruses, Trojan horses, and other forms of malicious software, as well as
             evidence of the presence or absence of security software designed to detect
             malicious software;

      c.     evidence of the lack of such malicious software;

      d.     evidence of the attachment to the COMPUTER of other storage devices or
             similar containers for electronic evidence;

      e.     evidence of counter-forensic programs (and associated data) that are designed
             to eliminate data from the COMPUTER;

      f.     evidence of the times the COMPUTER was used;

      g.     passwords, encryption keys, and other access devices that may be necessary to
             access the COMPUTER;

      h.     documentation and manuals that may be necessary to access the COMPUTER
             or to conduct a forensic examination of the COMPUTER; and

      i.     contextual information necessary to understand the evidence described in this
             attachment.

17.   During the course of the search, photographs of the searched premises may also be
      taken to record the condition thereof and/or the location of items therein, all of which
      constitute evidence, fruits, and instrumentalities of violations of Title 18, United
      States Code, Sections 2252 and 2252A.
Case 1:19-mj-00820-LB Document 1 Filed 09/12/19 Page 18 of 24 PageID #: 18




                        EXHIBIT A
Case
 Case1:19-mj-00820-LB
      1:19-mj-00795-RLMDocument
                         Document
                                1 1Filed
                                      Filed
                                         09/12/19
                                            09/06/19Page
                                                      Page
                                                         19 1ofof246 PageID
                                                                     PageID #:
                                                                            #: 19
                                                                               1
Case
 Case1:19-mj-00820-LB
      1:19-mj-00795-RLMDocument
                         Document
                                1 1Filed
                                      Filed
                                         09/12/19
                                            09/06/19Page
                                                      Page
                                                         20 2ofof246 PageID
                                                                     PageID #:
                                                                            #: 20
                                                                               2
Case
 Case1:19-mj-00820-LB
      1:19-mj-00795-RLMDocument
                         Document
                                1 1Filed
                                      Filed
                                         09/12/19
                                            09/06/19Page
                                                      Page
                                                         21 3ofof246 PageID
                                                                     PageID #:
                                                                            #: 21
                                                                               3
Case
 Case1:19-mj-00820-LB
      1:19-mj-00795-RLMDocument
                         Document
                                1 1Filed
                                      Filed
                                         09/12/19
                                            09/06/19Page
                                                      Page
                                                         22 4ofof246 PageID
                                                                     PageID #:
                                                                            #: 22
                                                                               4
Case
 Case1:19-mj-00820-LB
      1:19-mj-00795-RLMDocument
                         Document
                                1 1Filed
                                      Filed
                                         09/12/19
                                            09/06/19Page
                                                      Page
                                                         23 5ofof246 PageID
                                                                     PageID #:
                                                                            #: 23
                                                                               5
Case
 Case1:19-mj-00820-LB
      1:19-mj-00795-RLMDocument
                         Document
                                1 1Filed
                                      Filed
                                         09/12/19
                                            09/06/19Page
                                                      Page
                                                         24 6ofof246 PageID
                                                                     PageID #:
                                                                            #: 24
                                                                               6
